                UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
                       3:19-cv-00135-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                 ORDER
                                 )
ERIK A. HOOKS, et al.,           )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s “Motion to Vacate

Protective Order” [Doc. 54] and Plaintiff’s “Second Motion for a 90 Day

Extension of Time Within Which to Serve Process and First Request to

Extend Scheduling Deadlines” [Doc. 56].

     Pro se Plaintiff Matthew James Griffin’s Second Amended Complaint,

brought pursuant to 42 U.S.C. § 1983, survived initial review on November

14, 2019, against Defendants Hooks, Guice, Lassiter, Dye, Beaver, Couch,

Wallace, Clifton, Quinn, Caldwell, Clawson, and Doe Defendants #2 through

#40. [Doc. 16]. All Defendants except Defendant Caldwell and the Doe

Defendants have been served and have answered the Plaintiff’s Second

Amended Complaint. [Doc. 49; see Doc. 27]. On February 25, 2020, the

Court granted Defendant Dye’s motion for an order protecting Defendant



       Case 3:19-cv-00135-MR Document 57 Filed 06/08/20 Page 1 of 4
Dye from responding to “Plaintiff’s First Set of Interrogatories to Defendant

Dye,” as the Court had not yet entered a Pretrial Order and Case

Management Plan (PTOCMP) in this matter. [Docs. 42, 44]. In its Order,

the Court advised that Plaintiff may serve discovery requests once a

PTOCMP is entered in the case. [Doc. 44 at 2]. On March 6, 2020, the Court

granted Plaintiff’s motion for an additional ninety (90) days from the original

service deadline of February 12, 2020, to serve Defendant Caldwell. [Doc.

52].   On March 25, 2020, the Court entered a PTOCMP.               Under the

PTOCMP, the deadline to join or add parties is May 12, 2020; the deadline

to complete discovery is July 23, 2020; and the deadline to file dispositive

motions is August 22, 2020. [Doc. 53].

       Plaintiff now moves to vacate the Court’s Order protecting Defendant

Dye from responding to Plaintiff’s discovery request. [Doc. 54]. The Court

will deny this motion as moot. The Order Plaintiff seeks to vacate only

prevented Plaintiff from serving discovery requests before entry of the

PTOCMP in this case. The PTOCMP has been entered and Plaintiff is free

to serve discovery on Defendants. Should Defendants refuse to respond to

Plaintiff’s duly served discovery requests, the Plaintiff may then engage the

Court’s assistance in compelling Defendants to respond.




                                       2

         Case 3:19-cv-00135-MR Document 57 Filed 06/08/20 Page 2 of 4
      Plaintiff also moves for another ninety (90) days under Rule 4(m) of the

Federal Rules of Civil Procedure to serve process and for a 90-day extension

of the PTOCMP deadlines.1 [Doc. 56]. Under Rule 4(m):

             If a defendant is not served within 90 days after the
             complaint is filed, the court---on motion or on its own
             motion after notice to the plaintiff---must dismiss the
             action without prejudice against the defendant or
             order that service be made within a specified time.
             But if the plaintiff shows good cause for the failure,
             the court must extend the time for service for an
             appropriate period.

Fed. R. Civ. P. 4(m). As noted, the Court previously granted Plaintiff a 90-

day extension under this rule. [Doc. 52].

      As grounds for these extensions, Plaintiff states that his detention

facility in New Mexico has been on a “corona-virus related lockdown” and

Plaintiff has temporarily been prevented from accessing his legal materials

and from “engaging in discovery, identifying Defendants, locating

Defendants and having Defendants served with process.” [Id. at 5]. For

good cause shown, the Court will grant Plaintiffs motion in part, allowing

Plaintiff another sixty (60) days under Rule 4(m) for service and extending

the PTOCMP deadlines by sixty (60) days.



1
 Plaintiff’s motion requests an extension time to serve process under Rule 4(m) but does
not specify which Defendant(s) remain unserved. [Doc. 56 at 5]. As noted above, from
a review of the docket in this matter, it appears that Defendant Caldwell and the Doe
Defendants remain unserved.
                                           3

         Case 3:19-cv-00135-MR Document 57 Filed 06/08/20 Page 3 of 4
                                ORDER

     IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Vacate

Protective Order [Doc. 54] is DENIED as moot.

     IT IS FURTHER ORDERED that Plaintiff’s motion for an extension of

time [Doc. 56] is GRANTED IN PART and DENIED IN PART in that Plaintiff

has an additional sixty (60) days to complete service and the Case

Management Deadlines are HEREBY extended by sixty (60) days.

     IT IS SO ORDERED.            Signed: June 8, 2020




                                    4

       Case 3:19-cv-00135-MR Document 57 Filed 06/08/20 Page 4 of 4
